Citation Nr: 0522839	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and an observer


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2004.  A transcript 
of that hearing is associated with the claims file.  

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC in August 2004. 

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in August 2005.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
currently diagnosed right shoulder disabilities, 
osteoarthritis and impingement syndrome, are causally related 
to his military service.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
right shoulder disability, claimed as arthritis.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002 Statement of the Case (SOC) and the 
June 2003 and April 2005 Supplemental Statement of the Case 
(SSOC) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, pursuant to instructions contained in the 
Board's August 2004 remand, a letter was sent to the veteran 
in August 2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show to 
establish entitlement to service connection, namely, an 
inservice injury or disease; a current disability; and 
competent medical evidence showing a relationship between the 
current disability and the inservice injury or disease.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the August 12, 2004 letter, page 4.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the August 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the August 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the August 12, 2004 letter, page 2.  

The Board therefore finds that the August 2004 letter, the 
July 2002 SOC, and the June 2003 and April 2005 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the VCAA letters 
requested a response within 60 days, VA also notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
August 2004 letter.  

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in 2004, following the 
initial adjudication of this claim by rating decision in July 
2001.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of the issue by the RO.  While 
that was not done in this case, the Board does not find that 
the veteran has been prejudiced by such failure in timing.  
His claim was readjudicated by the RO in the April 2005 SSOC, 
following issuance of the August 2004 VCAA notice letter.  
The veteran was provided with ample opportunity to respond to 
this letter.  Neither the veteran nor his representative has 
contended that the timing of the VCAA notice in any way 
prejudiced him.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that VA provided the appellant with a 
meaningful opportunity to participate effectively in the 
processing of the claim.  As discussed immediately above, 
this claim was readjudicated after the veteran was accorded 
ample opportunity to respond to VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the VA 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and a report of VA 
examination, which will be described below.  

The Board finds that the August 2004 remand instruction has 
been complied with to the extent possible.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998), [Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.].  VA's 
compliance as to the Board's VCAA concerns, expressed in the 
August 2004 remand, have been documented above.  

There is no indication that there currently exists any 
evidence that has a bearing on this case that has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  In June 2005 
correspondence, the representative indicated that he had no 
further evidence to submit and requested that the claim be 
forwarded to the Board for completion of the appeal.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  As noted in the 
Introduction, the veteran testified in support of his claim 
in January 2004.

In his Written Brief Presentation dated on August 1, 2005, 
the representative contends that the February 2003 VA 
examination was inadequate because the examiner stated that 
he believed that the veteran's right shoulder disabilities, 
diagnosed as osteoarthritis of the acromioclavicular joint 
and impingement syndrome, were the result of aging and 
activities of daily living.  The representative cited 
38 C.F.R. § 4.19 in arguing that the examiner should not have 
considered the veteran's age in formulating his opinion.  The 
representative also contends that the examiner's opinion that 
the veteran's condition was the result of activities of 
"daily living" was an "ambiguous observation with no 
foundation."  

In response, the Board notes that the VA examiner in February 
2003 reported a medical history, provided examination 
findings regarding the veteran's complaints, including x-rays 
of the right shoulder, and provided the appropriate 
diagnoses.  Based on this information, the examiner 
formulated his medical opinions.  There is no indication that 
the February 2003 examination was inadequate in any way.  
Although the representative takes issue with the examiner's 
conclusion that the veteran's right shoulder disabilities 
were the result of aging and activities of daily living, the 
examiner also opined that the current disabilities were 
unrelated to an in-service injury.  As explained below, the 
critical issue in this case is whether the veteran's right 
shoulder disabilities are the result of an injury in service.  
The examiner concluded that they were not.  That an 
examiner's conclusions do not support the veteran's claim is 
not a reason to find an examination inadequate.  The examiner 
is competent to comment on matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Accordingly, the Board rejects the representative's 
contention as to the adequacy of the medical evaluation.  As 
an aside, the Board notes that the representative's reliance 
on 38 C.F.R. § 4.19 is misplaced.  That regulation states 
that "Age may not be considered as a factor in evaluating 
service-connected disability;".  38 C.F.R. § 4.19 (2004) 
(emphasis added).  In this case, the issue is not what the 
evaluation of a service-connected disability should be, but 
whether service connection is warranted in the first 
instance.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran contends that he has a right shoulder disability 
due to an injury that occurred while on active duty during 
World War II.  

As discussed, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) 
in-service incurrence of such disability [to include within 
the presumptive period]; and (3) medical nexus.  See Hickson, 
supra.

The February 2003 VA examination reflects diagnoses of 
osteoarthritis of the right acromioclavicular joint and 
impingement syndrome of the right shoulder.  Therefore, 
Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), the service medical 
records indicate that in 1944 the veteran suffered a rupture 
of the facie-lateral aspect of the deltoid muscle of the 
right shoulder when a plank fell on the shoulder.  He was 
hospitalized for four days and cured.  Hickson element (2) 
has therefore been met.  [The veteran is currently service-
connected for a right shoulder scar as a result of the in-
service injury.]

The Board adds, however, that there is no evidence of 
arthritis within the one-year presumptive period after 
service.  See 38 C.F.R. §§ 3.307, 3.309.  A VA X-ray in 
September 1953 was negative.  Osteoarthritis of the right 
shoulder was initially shown over 57 years (February 2003) 
after service.

With respect to Hickson element (3), medical nexus, there is 
no medical evidence that serves to link the veteran's right 
shoulder disabilities to his period of active service.  No 
clinician has attributed the veteran's osteoarthritis and 
impingement syndrome to his military service.  The February 
2003 VA examiner opined that it was more likely than not that 
the veteran's osteoarthritis of the acromioclavicular joint 
and impingement syndrome were unrelated to the earlier tear 
of the deltoid fascia.  There has been no medical opinion 
offered to contradict this medical conclusion against service 
connection.  In this regard, the Board acknowledges that a 
January 2002 VA treatment record reflects that the veteran 
was seen for complaint of "2) shoulder pain, right side.  
Got hurt in the military with this problem."  However, this 
report does not in fact purport to relate his current 
symptoms to service, but appears to be merely a transcription 
of the veteran's own statements.  "[E]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

The only evidence which serves to relate the veteran's right 
shoulder disabilities with his service are statements of the 
veteran himself.  The veteran has contended that his right 
shoulder problems are related to his military service.  It is 
now well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, supra at 495 (1992); 
see also 38 C.F.R. § 3.159 (2004) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters such as a causal relationship to service 
are accordingly lacking in probative value.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met.  Although there is medical 
evidence of a current disability and an in-service injury, 
there is no medical evidence of a nexus between the claimed 
in-service injury and the current disability.  Consequently, 
service connection for a right shoulder disability, claimed 
as arthritis, is not warranted.




ORDER

Entitlement to service connection for a right shoulder 
disability, claimed as arthritis, is denied.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


